Citation Nr: 9933500	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of arthrotomy, left ankle injury, currently rated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the veteran in July 1998.  The veteran's substantive appeal 
was received in August 1998.  

At the veteran's request, a personal hearing at the RO was 
scheduled for November 25, 1998.  On November 12, 1998, the 
veteran's representative notified the RO that veteran was not 
able to appear for his scheduled hearing and requested that 
the RO reschedule the hearing.  The November 1998 hearing was 
canceled and a subsequent hearing date was thereafter 
scheduled for March 11, 1999.  There is a notation in the 
claims file indicating that the veteran did not appear for 
his scheduled March 11, 1999 hearing.


REMAND

The veteran asserts that the residuals of his post operative 
left ankle injury are more disabling than are currently 
represented by the assigned 10 percent rating.  In the 
veteran's August 1998 substantive appeal, he contends that 
the severity of his disability and the resulting limitation 
of motion have not been thoroughly considered.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has stated that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that in the consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the evidence required for a full evaluation of 
orthopedic disabilities.  In the DeLuca case, the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

With regard to the residuals of the veteran's left ankle 
injury, the Board notes that the veteran was afforded a VA 
examination in October 1998.  At that time, the veteran 
complained of continuous left ankle pain since an inservice 
injury.  The veteran reported that he underwent surgery to 
correct bone chips in his left ankle.  According to the 
veteran, the pain in his left ankle is constant with no 
radiation.  Walking makes it worse, and rest helps.  Physical 
examination of the left ankle showed active range of motion 
of the left lower extremity within normal limits in all 
joints.  Sensation was intact to pinprick and light touch 
over lower extremity dermatomes.  Muscle strength in lower 
extremities was 5/5 in all joints.  Deep tendon reflexes were 
present and equal.  There was some pain on palpation of the 
medial and lateral malleolus of the left ankle.  There was no 
evidence of any edema or erythema.  Tinel sign was negative 
over the posterior tibial nerve.  Gait was nonantalgic 
without the use of any assistive device.  There were no other 
focal neural muscular deficits.  The veteran was diagnosed 
with pain in the left ankle with the focal finding of pain on 
palpation over the medial and lateral malleolus.  According 
to the examiner, x-rays did not show abnormalities of the 
left ankle, which would warrant an addendum to the existing 
examination report.

The Board notes that although the examiner indicated that the 
veteran's exhibited full range of motion of the left ankle, 
the examiner did not describe the effects of pain on 
functional loss pursuant to 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, it is the opinion of the Board that a thorough 
VA examination, which addresses the effects of pain would be 
of assistance in clarifying the severity of the veteran's 
service connected left ankle disorder.  In considering this 
matter on appeal the Board is required to base its decisions 
on independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  An examination of the veteran's left 
ankle in accordance with the directives of DeLuca is, thus, 
required.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is REMANDED for the following 
action:

1. The RO should obtain all VA and non-VA 
treatment records subsequent to those on 
file and add them to the claims file.

2. The RO should provide the veteran with 
the provisions of 38 C.F.R. 
§ 3.655(1999).

3. The veteran should be afforded a VA 
examination to determine the nature and 
severity of the veteran's left ankle 
disability.  The claims file should be 
made available to the examiner prior to 
the examination.  The RO should provide 
the examiner with the criteria of DC 5271 
and the examiner should state the 
findings in regard to the limitation of 
motion of the left ankle in relationship 
to that code.  If the veteran 
demonstrates limitation of motion of the 
left ankle, the examiner should opine as 
to whether that limitation of motion is 
marked, moderate, or less than moderate.  
The examiner should be asked to determine 
whether the left ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4. The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for service-connected 
postoperative residuals of a left ankle 
injury, taking into consideration all 
applicable diagnostic codes and the 
directives of DeLuca.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












